Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 1, 11 and 19 are amended. 

Response to Arguments
Regarding drawing objections applicant’s arguments, see page 8 Section III, filed November 30, 2021, with respect to the drawings have been fully considered and are persuasive.  The drawing objections have been withdrawn, see applicant response page 8 paragraphs 1 and 2 filed November 30, 2021. 

Regarding 35 U.S.C. 103 applicant’s arguments, see page 8 Section IV, filed November 30, 2021, with respect to claims 1-20 have been fully considered and are persuasive. The 35 U.S.C. 103 rejections of claims 11-20 have been withdrawn.

Allowable Subject Matter
Claim(s) 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20  are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1, 11, and 19 … receiving, by a wireless device, a communication service provider identifier (CSP ID) of a communication service provider (CSP); determining to establish a packet data unit (PDU) session for a network slice associated with a service of the CSP; sending, by the wireless device to a session management function (SMF), a first message requesting establishment of the PDU session, wherein the first message comprises: a single network slice selection assistance information (S-NSSAI) of the network slice; and the CSP ID; and receiving, by the wireless device from the SMF, a second message accepting the establishment of the PDU session for the network slice associated with the service of the CSP… and in combination with other limitations recited as specified in claims 1, 11, and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
So (US Pub. No.: 2020/0015158) discloses techniques for implementing a network slice selection function, a network slice instance request message is received for a user device. In response, the network slice selection function transmits a response message that includes information about allowed network slice instances for the user device. The allowed network slice instances include network slice instances that are available in the registration area of the user device.
Kim (US Pub. No.: 2018/0376444) discloses a method for performing a service request message of an Access and Mobility Management Function (AMF) in a wireless communication system may include a packet data unit (PDU) session identifier (ID) for a PDU session whose activation is desired by a user equipment from the user equipment; transmitting a first message comprising the PDU session ID to a session management function (SMF); when an establishment of the PDU session is rejected by the SMF: receiving a second message comprising a reject cause of the PDU session establishment as a response to the first message; and transmitting a service response message comprising the reject cause and a PDU session ID rejected by the reject cause to the user equipment.
3GPP845 (Charging management; Study on Charging Aspects of Network Slicing, 3GPP TR 32.845v0.2.0) discloses, see page 12 - page 13, Figure 5.1.4.2.2-1 and Figure 5.1.4.2.3-1, The SMF is responsible for reporting the usage information of network slice instances for session based charging per PDU session, in order to support the charging per network slice instance for CSP, the SNIF reports the charging information with the S-NSSAI to identify the network slice instance, the Subscriber Identifier and the start timestamp of PDU session to charging system for aggregating the usage information of network slice instance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469